Case 1:19-cr-00138-TSC Document 8 Filed 04/22/19 Page 1 of1

AO 442 (Rev. 01/09) Arrest Warrant ~— —

UNITED STATES DISTRICT COURT
for the RSIS BE

District of Columbia

United States of America

 

Vv. )
Alexis James Andreas Tamber: ) = _

g ; Case No. Pe -O S/S Of
)
: — )

Defendant F I L E D
ARREST WARRANT APR 2.2 2019
Clerk, U.S. District & Bankruptcy
To: Any authorized law enforcement officer Courts for the District of Columbia

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Alexis James Andreas Tam berg
who is accused of an offense or violation based on the following document filed with the court:

(1 Indictment (1 Superseding Indictment Information © Superseding Information a Complaint

Probation Violation Petition C Supervised Release Violation Petition O Violation Notice © Order of the Court
This offense is briefly described as follows:

18 U.S.C. Section 871 (threatening to kill or injure the President of the United States)
18 U.S.C. Section 875(c) (threats in interstate communications)

ip | AV

“Is: suing officer's signature

 

Date: 04/22/2019

City and state: | Washington, DC oe ‘Deborah A. Robinson, U.S. Magistrate Judge

Printed name and title

 

 

Return

 

This warrant was receiv is a (date 3 2 <* 22-(|__ . and the person was-arrested on (date) u : 2 = | =
at (city and state) Waeknit 3 YeCei\y, a Aree | 4-14-14

Date: bt 207 (<

 

Saat q * .
Arresting officer's signature

Dus buen, oalorT pn),

rinted name and title

 

 

 

 
